Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner (35646) on June 2th, 2022.

The application has been amended as follows: 
Claim 22 is canceled.
Claim 23 is canceled.
Claim 34 is canceled.
In claim 35 line 1, the phrase “The composition according to claim 37,” has been deleted, and “The composition according to claim 55,” inserted therefor.
Claim 37 is amended to read as follows:

37.	A negative type photosensitive composition comprising:
(I)	an alkali-soluble resin which is a polymer comprising a carboxyl-containing polymerization unit and an alkoxysilyl-containing polymerization unit and also which has a solid content acid value of 40 to 190 mg KOH/g, and has a weight average molecular weight of 1,000 to 40,000,
(II)	a polysiloxane,
(III)	a compound having two or more (meth)acryloyloxy groups,
(IV)	a silicone oligomer represented by the following formula (A):

    PNG
    media_image1.png
    474
    2495
    media_image1.png
    Greyscale

in which
R1 is straight, branched or cyclic alkyl group having 1 to 20 carbon atoms, epoxy, (meth)acrylic group, mercapto group, hydroxyl group, an alkoxy group acetyl group and isocyanurate groups,

R2 is a group selected from the group consisting of a straight, branched or cyclic alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 20 carbon atoms, epoxy group, (meth)acrylic group, mercapto group, carboxyl group, hydroxyl group, an alkoxy group, and isocyanurate group; provided that said alkyl or aryl group may be substituted with a group selected from the group consisting of epoxy group, (meth)acrylic group, mercapto group, carboxyl group, hydroxyl group, an alkoxy group, and isocyanurate group; and
n is an integer of 2 to 20;
(V)	a polymerization initiator, and
(VI)	a solvent.


Claim 41 is canceled.
Claim 42 is canceled.
Claim 48 is amended to read as follows:

48.	A negative type photosensitive composition comprising:
(I)	an alkali-soluble resin which is a polymer comprising a carboxyl-containing polymerization unit and an alkoxysilyl-containing polymerization unit and also which has a solid content acid value of 40 to 190 mg KOH/g, and has a weight average molecular weight of 1,000 to 40,000,
(II)	a polysiloxane,
(III)	a compound having two or more (meth)acryloyloxy groups,
(IV)	a silicone oligomer represented by the following formula (A):

    PNG
    media_image1.png
    474
    2495
    media_image1.png
    Greyscale

in which

R1 is independently a group selected from the group consisting of a straight, branched or cyclic alkyl group having 1 to 20 carbon atoms, epoxy group, (meth)acrylic group, mercapto group, hydroxyl group, and isocyanurate group; provided that said aryl group may be substituted with a group selected from the group consisting of epoxy group, (meth)acrylic group, mercapto group, carboxyl group, hydroxyl group, and isocyanurate group or said alkyl group may be substituted with a group selected from the group consisting of epoxy group, (meth)acrylic group, mercapto group, carboxyl group, and isocyanurate group.

R2 is a group selected from the group consisting of a straight, branched or cyclic alkyl group having 1 to 20 carbon atoms, an aryl group having 6 to 20 carbon atoms, epoxy group, (meth)acrylic group, mercapto group, carboxyl group, hydroxyl group, an alkoxy group, and isocyanurate group; provided that said alkyl or aryl group may be substituted with a group selected from the group consisting of epoxy group, (meth)acrylic group, mercapto group, carboxyl group, hydroxyl group, an alkoxy group, and isocyanurate group; and
n is an integer of 2 to 20;
(V)	a polymerization initiator, and
(VI)	a solvent.


In claim 53 line 1, the phrase “The composition according to claim 37,” has been deleted, and “The composition according to claim 56,” inserted therefor.
Claim 55 is added, which reads:

55.	The composition according to claim 37, wherein the component (IV) further comprises a compound having two or more epoxy groups and selected from the group consisting of the formula (C) and formula (D)

    PNG
    media_image2.png
    225
    646
    media_image2.png
    Greyscale

wherein
each R3 is independently an alkyl group, an aryl group, carboxy group, a fluorinated alkyl group, a carboxyalkyl group, a glycidyloxyaryl group, a glycidyloxyarylalkyl group or a glycidyloxyarylalkylaryl group, provided that two R3s connecting to the same carbon atom may link to each other to form a cycloalkyl or condensed multicyclic hydrocarbon ring;
each R4 is independently a glycidyloxyarylalkyl group or an alkyl group; and
p is an integer of 0 to 4;


Claim 56 is added, which reads:

56.	The composition according to claim 48, wherein the component (IV) further comprises a compound having two or more epoxy groups and selected from the group consisting of the formula (C) and formula (D)

    PNG
    media_image2.png
    225
    646
    media_image2.png
    Greyscale

wherein
each R3 is independently an alkyl group, an aryl group, carboxy group, a fluorinated alkyl group, a carboxyalkyl group, a glycidyloxyaryl group, a glycidyloxyarylalkyl group or a glycidyloxyarylalkylaryl group, provided that two R3s connecting to the same carbon atom may link to each other to form a cycloalkyl or condensed multicyclic hydrocarbon ring;
each R4 is independently a glycidyloxyarylalkyl group or an alkyl group; and
p is an integer of 0 to 4;



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737         

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/15/2022